In the present case the City of Jacksonville, acting under the authority of Chapter 15772, Acts 1931, Laws of Florida, and Section 6 of Article IX of the Constitution of Florida as amended in 1930, proposed to extend and continue the obligation of certain of its outstanding bonded indebtedness by the issuance of a series of refunding bonds described as "City of Jacksonville Refunding Bonds, Third Issue of 1934," which it designed to be sold and the proceeds used to retire the outstanding indebtedness or, at the option of the existing bondholders, taken in exchange for the bonds to be refunded. To that end it adopted the necessary resolutions and took the required steps to have the proposed bonds judicially validated as lawful obligations of the City of Jacksonville in the premises. It also undertook to have adjudicated in the validation proceeding the nature, scope, character and extent of the city's obligations thereby proposed to be created or evidenced by the bonds in the form and based on the proceedings by which they are intended to be issued.
Upon appropriate proceedings in the Circuit Court wherein the appellant was allowed to intervene and contest the validation *Page 479 
of the proposed bonds because of his status as a taxpayer and resident citizen owner of a homestead situate in the City of Jacksonville, the Chancellor decreed the proposed bonds to be valid, legal and binding obligations of the City of Jacksonville.
Also in said proceeding the Chancellor entered, as a part of his validation decree and incorporated therein, his declaratory judgment to the effect that the proposed refunding bonds are: proper obligations of the character described as refunding bonds within the purview of Section 6 of Article IX of the State Constitution as amended in 1930; that said refunding bonds do not, in view of Section 18 of Chapter 7659, Acts of 1917, and in consideration of Section 1 of Chapter 15255, Acts of 1931, enlarge upon the obligations of the original bonds, nor irrevocably pledge as a means for their payment any unauthorized additional sources of revenue to supplement or add to the renewed obligation of the bonds proposed to be refunded; that under the old bonds proposed to be refunded that the same revenues of the same municipal electric light plant as are obligated by the bonds here in controversy were, under the provisions of the hereinbefore cited acts, pledged to secure the original bonds in like force and effect as they are in this proceeding pledged to secure the proposed refunding bonds; that the proposed bonds are in law and in fact true and lawful refunding bonds within the purview and meaning of Chapter 15772, Acts 1931, and the Constitution of Florida; that the refunding bonds herein sought to be validated are of such character that they are not only obligations in themselves for what they purport to be on their face as well as under the statutes pursuant to which they are proposed to be issued, but are lawfully authorized extensions and continuations of the original obligation represented by the bonds that are refunded by them; that the original obligation *Page 480 
of the earlier bonds is not extinguished by the refunding bonds herein proposed to be validated, but is merged into the proposed refunding bonds with like force and effect as if the original bonds had remained unrefunded by the issuance of said refunding bonds; that said proposed refunding bonds are therefore liens upon all and singular the taxable property within the corporate limits of the City of Jacksonville upon which the original bonds hereby sought to be refunded were lawful liens, and that therefore this issue of refunding bonds would constitute a mere continuance under the refunding bonds of the pre-existing lien of the old bonds hitherto imposed on homestead property as well as other taxable property situate within the City of Jacksonville; that this would be true notwithstanding the ratification by the electors at the General Election held on November 6, 1934, of the proposed amendment to the State Constitution known as additional Section 7 of Article X providing for a $5,000.00 tax exemption on homesteads owned by heads of families who are citizens of and reside in the State of Florida.
Boatright, the intervener, has appealed from the validation decree assigned as error (1) that the Court erred in finding and holding that the proposed refunding bonds are in law and in fact proper refunding bonds within the purview and meaning of Chapter 15772, Acts of 1931; (2) that the Court erred in holding that the proposed refunding bonds are authorized extensions and continuations of the obligations represented by the original bonds that are refunded by them, including the extension and continuation under the refunding bonds of the lien of the old bonds on homesteads as well as on other taxable property upon which the old bonds were liens; (3) that the Court erred in striking intervener's answer; (4) that the Court erred in validating and confirming the bonds described in the validadation *Page 481 
proceeding; (5) that the Court erred in holding that the bonds sought to be validated are refunding bonds; (6) that the Court erred in finding that if the said bonds are refunding bonds that they constitute a valid continuation and extension of the pre-existing tax lien on homesteads insofar as homesteads are concerned which are entitled to the $5000.00 tax exemption provided for by additional Section 7 to Article X of the Constitution ratified at the General Election held November 6, 1934, which was the day before the validation decree in this case was entered herein on November 7, 1934.
All matters directly brought into controversy pertaining to, or declaratory to, of the validity, nature, character, extent or scope of the legal obligation proposed to be evidenced or created by a projected series of bonds or similar securities proposed to be issued by cities, counties, districts and municipalities, are proper subjects for judicial inquiry, investigation and adjudication in statutory bond validation proceedings instituted and carried out under Sections 5103 C. G. L., 3296 R. G. S., et seq., as we have held in the following cases decided by this Court; State v. City of Miami, 113 Fla. 280,152 Sou. Rep. 6; State v. County of Citrus, 116 Fla. 676,157 Sou. Rep. 4, State v. County of Sarasota, 117 Fla. 34-36,157 Sou. Rep. 21-22, County of Bay, v. State, 116 Fla. 656,664, 157 Sou. Rep. 1-12.
And insofar as a judicial decree may specially settle and decide particular issues relating simply to the nature, character or extent of the exact contractual obligation created by a particular issue of bonds after such matters shall have been properly brought into controversy, and thereafter actually considered by the Court in the course of its judicial inquiry and investigation of such issues as are duly raised by appropriate pleadings, the decree rendered in such statutory validation proceedings is as conclusive in its declaratory *Page 482 
findings as it is in its direct effect as a judgment granting or denying the petition for validation itself. This is so because the purpose of the validation statute was a remedial one. It was designed to have interjected and decided in a single judicial proceeding had in advance of the issuance and sale of proposed bonds, whether such bonds, if issued, would be valid for any purpose, and, if that question be put in issue, what the exact contractual obligation created thereby will be adjudged by the courts to be, in the event the bonds are actually issued and pass as negotiable instruments into the hands of bona fide holders pursuant to a negotiation and sale thereof by the petitioner obligor.
In this case the City of Jacksonville is undertaking to issue $445,000.00 of funding bonds to replace and retire an equal amount of presently outstanding bonded indebtedness that was made and that constitutes a general liability against the taxable property within the city. The object of the refunding proposal is the substitution of refunding bonds for divers previous issues of bonds authorized and outstanding against the city, creating no new debt, but merely evidencing an extension or renewal, in a new form, of the original existing indebtedness, the obligation of which is limited to a renewal of the original obligation, accompanied by an agreed extension and continuation of the former pledge of the taxing power as a means of security for payment.
At the time the bonds to be refunded were issued, the charter and ordinances of the city pledged for the payment of each and every, all and singular, the said bonds, both principal and interest, the entire taxable property of the City of Jacksonville, to discharge which pledge it was made the legal as well as contractual duty of the Mayor and City Council of the City of Jacksonville, to levy and to collect annually a special tax upon all of the taxable property within the corporate limits of the said city as might be necessary *Page 483 
to pay the interest on said bonds and to provide a sinking fund for the payment thereof. Section 15 of Chapter 6357, Acts of 1911; Section 18, Chapter 7659, Acts of 1917, and Section 1, Chapter 15255, Acts of 1931.*
It had also been contractually agreed as to some of the bonds at least, that for the additional protection of the holders of said bonds and the speedier redemption thereof, that upon failure of the City of Jacksonville to meet any of the interest coupons or principal of said bonds, within ninety *Page 484 
days after maturity and the demand for payment, that the electric light plant and all other public property of the city capable of yielding revenue should be subject to being taken into possession, held, operated and controlled for the benefit of the security holders until the payment of all sums due upon said bonds, and that the rents, proceeds, issues and profits thereof, after paying the necessary legitimate expenses of operating the same, should be turned over to the City Treasurer on account of a redemption fund for said bonds, to be applied to the payment of the principal and interest of the same.
The resolution underlying the refunding bonds involved in this case, recognizes as already pledged to the retirement of the bonds to be refunded "the entire taxable property of the City of Jacksonville applicable to any of its outstanding date of issuance of said bonds. The resolution also recognizes the fact that under the existing charter provisions of the City of Jacksonville applicable to any of its outstanding bonds should they presently default, that the net revenues of the electric light plant of the City of Jacksonville would be subject to judicial sequestration by the city's creditors in the event of litigation. So the resolution consequently provides in terms for the issuance of refunding bonds that will contain, in addition to a renewed pledge of the city's taxable resources, an express agreement on the city's part to the effect that all net revenues derived from the city's electric light plant, after paying the necessary cost of operation and other prior charges to which such revenues have been pledged heretofore, will continue to be conserved and made available for the payment of the interest and the redemption of the principal of the said refunding bonds, as is now provided for in its charter.
The Federal Constitution provides that no state shall pass any law impairing the obligation of contracts. U.S. Constitution, *Page 485 
Article I, Section 10. This prohibition applies to a provision in or amendment to a state constitution, as well as to statutes passed by the Legislature. New Orleans Gas-Light Co. v. Louisiana Light  Heat Producing  Mfg. Co., 115 U.S. 650,6 Sup. Ct. Rep. 252, 29 L. Ed. 516; Gray, Secretary of State, v. Moss, 115 Fla. 701, 156 Sou. Rep. 262.
The Federal Constitution is the "Supreme Law of the Land" and the judges in every state are bound thereby, "anything in the constitution or laws of any state to the contrary notwithstanding." U.S. Constitution, Article VI.
A municipal security holder's contract is that authorized by the constitution and statutes of the state in force at the time the security was issued, as expressed in the bond or other evidence of the debt construed in connection with the ordinance or resolution providing for same to be issued. It also embraces all of the general laws of the state in force and effect at the time the security contract was made, together with the legal right to have levied and collected the special taxes pledged by authority of law as a revenue resource for the discharge of the contracted debt according to its provisions for payment.
A municipal security holder's contract being that authorized to be made under the constitution and statutes of the state in force at the time the security is issued, the actual agreement entered into must be expressed or implied in the language of the bond or other evidence of the debt construed in connection with the ordinances or resolution duly adopted as the authority for the securities to be issued as lawful obligations of the obligor who becomes subscriber thereto. The obligation of the contract, however, is the law or duty which at the time the contract was made bound the parties to the performance of their agreement and made such agreement legally enforceable according to its provisions. *Page 486 
To ascertain that obligation reference must be had to the constitution and all of the laws of the state in force at the time the contract was made, as well as to the particular statute under which the obligation was authorized and created in its particular form. This is so because whatever the obligor has promised and undertaken to perform, must be measured by the standard of legal duty imposed by the constitution of the state and the particular laws in force at the time the contract wassolemnized, as expressed in the terms of the contract interpreted or construed according to their settled legal meaning at that time. And any attempted change in either the constitution, or in the statutes of a state, that tends to embarrass, hinder, delay, retard or postpone the performance or enforcement of any of the legal duties devolving upon an obligor under his contract, is regarded as an impairment of the contract's obligation to the extent it may thus operate to embarrass, hinder, delay, retard or postpone, though not wholly frustrate, legally created contractual duties that would otherwise be enforceable in a judicial proceeding brought on the contract.
A leading case on this subject is that of United States v. Quincy, 71 U.S. (4 Wall.) 535, 18 L. Ed. 403. It involved a situation where the Legislature of Illinois had authorized the City of Quincy to issue bonds and to levy a special annual tax upon the real and personal property in the city to pay the annual interest. The city refused to pay relator's coupons or to levy the necessary tax. The coupon holder sued and recovered judgment and brought mandamus proceedings to compel the city to pay, or, if it had no unappropriated funds, to levy a sufficient tax for the purpose. The answer of the city authorities set up a Legislative Act of November, 1863, authorizing the City Council to levy taxes for street lighting, schools, etc., and a tax to pay the *Page 487 
debts and meet the general expenses of the city, not exceeding fifty cents on each $100 valuation, and repealing all other tax laws except those relating to their collection, and to streets, alleys and licenses. They also alleged that the full amount of the taxes thus authorized was in process of collection, that the city's taxing power was exhausted, and that the tax of fifty cents on each $100 of assessed valuation would not be sufficient to pay the annual expenses for the year 1864, and the city's indebtedness. Justice Swayne, in delivering the opinion, which was unanimous, said:
"It is well settled that a State may disable itself by contract from exercising its taxing power in particular cases * * * It is equally clear that where a State has authorized a municipal corporation to contract, and to exercise the power of local taxation to the extent necessary to meet its engagements, the power thus given cannot be withdrawn until the contract is satisfied. The State, and the corporation, in such cases, are equally bound. The power given becomes a trust which the donor cannot annul, and which the donee is bound to execute; and neither the State nor the corporation can any more impair the obligation of the contract in this way than in any other. The laws requiring taxes to the requisite amount to be collected, in force when the bonds were issued, are still in force for all the purposes of this case. The Act of 1863 is, so far as it affects these bonds, a nullity. It is the duty of the city to impose and collect the taxes in all respects as if that Act had not been passed. A different result would leave nothing of the contract, but an abstract right — of no practical value — and render the protection of the Constitution a shadow and a delusion."
The conclusion to be deduced from that case is that so long as a municipality continues to exist, laws or state constitutional *Page 488 
amendments are void which are either designed to restrict, or which have the tendency to withdraw, any portion of the city's existing power of taxation to the prejudice or impairment of the obligation of its contracts made upon the faith of a pledge expressly or impliedly given at the time its contracts were entered into, that the municipality's taxing power as then defined by law would continue to be exercised until the contract should be discharged. United States v. New Orleans,103 U.S. (13 Otto) 358, 26 L. Ed. 395.
In the case of City of Clearwater v. State, ex rel. United Mutual Life Ins. Co., 108 Fla. 623, 147 Sou. Rep. 459, this Court said:
"Where bonds have been issued by a municipality with a provision for the levy of stipulated taxes to provide for their payment, the fund contracted to be raised by the agreed taxes is the foundation upon which the bonds themselves rest. The annual tax is the security offered to the creditors who take bonds under laws which constitute a special agreement on the part of the public corporation debtor to provide for their payment according to terms. And as the Supreme Court of the United States has said in the case of Louisiana v. Pilsbury,105 U.S. 278, 288, 26 L. Ed. 1090: 'The annual tax * * * could not be afterward severed from the contract without violating its stipulations, any more than a mortgage executed as security for a loan could be subsequently repudiated as forming no part of the transaction.' In other words, such bonds are but the present funding of the necessary future taxes contracted to be levied in order to pay them off in due course, as to the stipulated principal and interest. Godchaux Co. v. Estpopinal,142 La. 812, 77 So. 640.
"* * * * Bonds cannot be issued for purposes for which taxes cannot be levied and bonds when issued are merely *Page 489 
in anticipation of the taxes agreed to be provided to pay them."
Long years prior to the case just cited, this Court had declared in Columbia County v. King, 13 Fla. 451:
"The laws in force at the time of making a contract, and in pursuance of which the contract is made, enter into and form a part of the contract, as if they were incorporated into it, including those which affect its validity, construction, discharge and enforcement; and when a county issues its bonds under a statute which provides the time and manner of discharging them, as by levying an annual tax, the Legislature cannot, by repealing the Act or changing it, limit the amount of taxes to be levied to a rate insufficient to raise the amount necessary to meet the obligation, unless other adequate means are provided. Such a law impairs the obligation of the contract."
And it was held in Ralls County v. Douglass, 105 U.S. 728
(text 733), 26 L. Ed. 957, that all laws of a State, passed after bonds are issued, purporting to take away the power to levy taxes to meet their payment, are invalid.
And, in such a case, that the adoption of a new constitution prohibiting the levy of a tax to meet the city's outstanding obligations would violate the obligation of such a contract. Sawyer v. Parish of Concordia, 12 Fed. 754.
The United States Circuit Court of Appeals for the Fifth Circuit, in which the State of Florida is located, in Town of Samson v. Perry, 17 F.2d 1, had before it a case where when certain bonds were issued by the Town of Samson, Alabama, the State law required that property to be assessed for taxation at its fair cash market value. Later, in 1911, the Legislature passed an Act providing that "the taxable property within this State shall be assessed, for the purpose of taxation, at 60 per cent. of its fair and *Page 490 
reasonable cash value." The Court, speaking through Circuit Judge Walker, said:
"The above-mentioned Act of 1911 restricted the municipality's power to tax by making the subject of taxation 60 per cent. of the cash value of taxable property, instead of 100 per cent. of such value, which before was the subject of taxation. A result was to exempt from taxation 40 per cent. of what previously was taxable. As to the antecedent debts of the municipality, the Act treating such exemption is invalid under Section 10 Article I of the Constitution, forbidding a state to pass any law impairing the obligation of contracts."
The Supreme Court of Appeals of West Virginia, in Bee v. City of Huntington, 171 S.E. Rep. 539, was considering a situation presented by the passage of a constitutional amendment of that State, adopted after the issuance of the city's outstanding bonds, whereby assessments upon certain specified classes of property, including homesteads, were limited, for all purposes, including previous bonded debts, to certain specified rates. It was held that the authorities must provide for the current requirements of existing contractual obligations, before levying for current governmental purposes, whether under the limitation upon the taxing power there was any power left to tax for general governmental purposes or not, since the outstanding legal obligations must be discharged, regardless of statutory or constitutional limitations upon taxation.
The Supreme Court of Arkansas has held that a legislative Act excluding from a road improvement district, after bond obligations for road improvements were incurred, half of the lands originally embraced therein, thus enlarging the burdens of such obligations upon lands remaining in the district, conflicts with the constitutional provision prohibiting laws impairing the obligation of contracts. *Page 491 
Bacon v. Road Improvement Dist. No. 1, 157 Ark. 309,248 S.W. Rep. 267.
Similarly, the Supreme Court of Arkansas holds that legislation detaching material portions of territory from existing school districts is void as to bonds issued by the original districts, in that the effect thereof would be to defeat or impair the rights of the purchasers of the bonds in plain violation of both the State and Federal Constitutions. Chicago Title  Trust Co. v. Hagler School Dist. No. 13, 178, Ark. 443, 12 S.W. Rep. 2d 881.
It was held over fifty years ago by the Supreme Court of the United States that a provision of the Constitution of the State of North Carolina, and statutes enacted in pursuance thereof, which exempted from sale under execution or other final process for the collection of debts, the homestead of the debtor to the value of $1000.00, were void as to executions for debts contracted before the adoption of such Constitution, as repugnant to Article I, Section 10, of the Constitution of the United States, which ordains that no State shall pass any law impairing the obligation of contracts. Edwards v. Kearzey,96 U.S. (6 Otto) 595, 24 L. Ed. 793.
In the case of Gilman v. City of Sheboygan, 2 Black (U.S.) 510, 17 L. Ed. 305, the proposition was advanced that in order to make out the violation of a vested right or the unconstitutional impairment of the obligation of a municipal bond by the enactment of a statute adding to the exemptions of properties from taxation after the bond was issued, it would first have to be shown that the contract authorizing the borrowing of the money, the issuing of the bonds and the levying of a tax upon all the property of a city for the purpose of paying the debt, had the legal effect of an engagement against the subsequent modification and removal of taxes, and the exemption of property therefrom, *Page 492 
as an ordinary exercise of the power of state sovereignty to pass laws from time to time statutorily defining the subjects upon which taxes could be levied.
In that case certain bonds had been issued by the City of Sheyboygan, Wisconsin, pledging a tax upon all the city's taxable property for their payment. The bonds had been issued, however, admittedly subject to a provision of the Wisconsin Constitution reading as follows:
' "The rule of taxation shall be uniform, and taxes shall be levied upon such property as the Legislature shall prescribe.' " Section 1, Article VIII, Const. Wisconsin (Italics supplied).
The holding of the court was that since the constitution and laws of Wisconsin had authorized the municipality to borrow money and to issue its bonds therefor, and to levy taxes upon all the taxable property of the city for the purpose of paying them, that the imposition, modification and removal of taxes and the exemption of property therefrom was, under the general and continuing provision of the Constitution of Wisconsin above quoted, simply an ordinary exercise of the power of state sovereignty impliedly reserved in the contract itself.* *Page 493 
In the case of Arkansas Southern Ry. Co. v. Louisiana 
Arkansas Ry. Co., 218 U.S. 431, 54 L. Ed. 1097,31 Sup. Ct. Rep. 56, it was expressly recognized that a state could limit its control over the power of a municipal body to tax, by authorizing it to make contracts on the faith of its existing powers (citing as authority United States v. New Orleans,103 U.S. 358, 26 L. Ed. 395; Louisiana ex rel. Hubert v. New Orleans, 215 U.S. 170, 30 Sup. Ct. Rep. 40, 54 L. Ed. 144) as defined by law at the time of the issuance of a municipal obligation, but the decision of that case was made to turn upon the proposition that in that particular case there was no contract made by the Parish (County) there involved that implied that any such power had ever been exercised.
And it is undoubtedly the law, as was pointed out in that decision by the Supreme Court of the United States, that where a sovereign state has vested in its Legislature ordinary legislative power to pass laws on the subject of taxation and to define what shall be considered taxable property within the meaning of those laws from time to time, that statutory authority given at a particular time, or for a particular occasion, to a municipality to incur a debt and to promise and levy in future years a tax to pay it, does not operate as a limitation upon the reserved legislative power of the state to enact future laws declaring what shall be deemed taxable property when the time comes to levy a promised tax — at least so long as the power to define taxable property is enacted as a general regulation and does not appear to be aimed at a deliberate evasion of the obligation to provide for payment of the public debts.
But under the Constitution of the State of Florida in force and effect when the debts of the City of Jacksonville were incurred, the Legislature of this State had no reserved power retained by it to declare what should be taken and *Page 494 
held to be taxable property for the purposes of the promised tax authorized to discharge its obligations. In the State of Florida the definition of taxable property had been set forth in the Constitution itself. Therefore it cannot be urged on the authority of Gilman v. Sheboygan, supra, and Arkansas Southern Railway Company v. Louisiana  Arkansas Railway Company, supra,
that the promise of the City of Jacksonville to levy future taxes to pay its debts was made subject to any acknowledged reservation of power in the Legislature to make from time to time sovereign determinations as to what the taxable property of the State, or of any of its political subdivisions, should be.
So at the time the debts of the City of Jacksonville were incurred under authority of a statute providing for a pledge of the city's taxing power to pay them, the power of the Legislature to make sovereign determinations of what property should be deemed to be taxable property within the purview of the exercise of the state's direct or delegated taxing power, was a limited one — limited by the provisions of Section 1 of Article IX of the Constitution to a reserved power to define, from time to time, what property should not be deemed taxable property when used for educational, municipal, literary, scientific, religious or charitable purposes only. It was also limited by the express provisions of Section 1 of Article X of the State Constitution providing that no homestead as therein defined, should be exempt from sale for taxes and assessments.
So when the Legislature in past years duly authorized the City of Jacksonville to issue its bonds and to pledge for the payment of the same a promised tax levy upon all of the taxable property situate within the city, there was neither an express nor an implied reservation of general legislative power to provide for exemptions from taxation except by laws providing for exemptions for the particularly defined *Page 495 
purposes enumerated in Section 1 of Article IX of the State Constitution. Hence the rule of law enunciated and applied in the two cases of Gilman v. City of Sheboygan, supra, and Arkansas Southern Ry. Co. v. Louisiana  Arkansas Ry Co.,supra, can have no proper application in the State of Florida where the Constitution itself set forth its own definition of taxable property and where, as a consequence of its so doing, any contract pledging a municipality's power to pay its debts must be construed as a pledge of the city's taxing power to tax property as defined in the Constitution at the time the pledge was given. This is so because taxable property having been constitutionally defined for the purpose of applying the taxing power, the Legislature would be without power to pledge the taxing power to any greater or to any less extent than to the taxable property defined in the organic law. And by the same token, since the Legislature could have had no constitutional authority to empower a city to levy taxes upon any classification of taxable property different from that specified in Section 1 of Article IX of the Constitution, including any laws passed thereunder providing for exemption for educational, municipal, literary, scientific, religious and charitable purposes, and no other purposes, any contract obligation heretofore made that involved a pledge of the taxing power at all, must be construed as a pledge of the taxing power as applied to the whole class of taxable property as then defined in the State constitutional provision aforesaid.
We are forced to the conclusion, therefore, that whatever pledge of the taxing power of the City of Jacksonville was incorporated into the obligation of its bonds heretofore issued, was essentially a pledge of the taxing power then delegated by the Legislature to the City of Jacksonville to the extent necessary to enable it to pay its debts. Such delegated taxing power must be construed as a power to tax *Page 496 
neither more nor less than what the Constitution of the State of Florida at that time defined as taxable property. This is so because the constitutional definition of taxable property was set forth in the Constitution for the purpose of prohibiting taxation upon any other basis than that specified in the constitutional definition. Therefore, since the Legislature at the time it conferred its power of taxation upon the City of Jacksonville to enable it to pay its bonds was without authority to expressly condition, reserve or withhold any part of that power as to any particular class of property constitutionally defined as taxable property within the purview of the exercise of the taxing power, it is axiomatic that a reservation that could not have been expressly made in a statute, cannot be now implied because of its absence from the statute, or by reason of the fact that the statute is silent on the subject.
We come now to a consideration of the effect of the subsequent change made by the constitutional amendment in the definition of taxable property, when the obvious effect of the change of the definition is to withdraw from the already pledged tax resources of a debtor municipality of this State, a substantial part of the taxing power theretofore pledged for payment of the city's debt.
That no such material change can be made in existing laws or constitutional provisions to the prejudice of creditors by releasing a part of the taxing power already obligated, is conclusively settled by the opinion of Mr. Chief Justice MARSHALL in Sturges v. Crowinshield, 4 Wheat. 122 (text 197-198), 4 L. Ed. 529:
"What is the obligation of a contract and what will impair it? It would seem difficult to substitute words which are more intelligible, or less liable to misconstruction, than those which are to be explained. A contract is an agreement in which a party undertakes to do, or not to do, a *Page 497 
particular thing. The law binds him to perform his undertaking, and this is, of course, the obligation of his contract. * * * any law which releases a part of this obligation must, in the literal sense of the word, impair it. * * * But it is not true that the parties have in view only the property in possession when the contract is formed, or that its obligation does not extend to future acquisitions. Industry, talents, and integrity constitute a fund which is as confidently trusted as property itself. Future acquisitions are, therefore, liable for contracts and to release them from this liability impairs this obligation."
That, in cases where no reservation of any kind appears, a state's right to tax, or to exempt from taxation, any particular piece of property, or class of property, can be validly and effectually contracted away by one Legislature as against the power of a subsequent Legislature, so as to bring the contract concerning the exercise of the state's taxing power, within the protection of Section 10 of Article I of the U.S. Constitution forbidding the impairment of the obligation of contracts duly made on authority of one legislative Act by Acts of legislation enacted by a subsequent Legislature, or by the people themselves in the form of an amendment to their organic law, has been expressly recognized by this Court in a case decided as long ago as 1876. See Atlantic  Gulf R. Co. v. Allen, 15 Fla. 637 (663).
In that case the argument was made, as it is made in this case, that since the exercise of a state's taxing power is essentially a sovereign one, no mere private contract created by authority of one legislative Act and asserted against the state can ever be allowed to prevail as against a state's sovereign right to exercise in subsequent years, its inherent sovereign powers of taxation or to exempt from taxation as it might see fit, even in a case where it is admitted that neither the contract as made, nor the Constitution or laws *Page 498 
under which it was entered into, reserved or attempted to reserve any of the State's sovereign powers to subsequently legislate to the contract's impairment.
Mr. Justice WESTCOTT of this Court, in delivering the Court's opinion denying the validity of any such contention, said:
"The tax here levied and proposed to be collected is anad valorem tax upon the entire property, and if it is higher
than one-half of one per cent. upon the annual net income derived from the property, it is unauthorized, unless this original exemption in the charter was a privilege granted, which could be withdrawn, instead of a contract of effective obligation upon the State. In Wilmington Railroad v. Reed, 13 Wall. 264, it is held by the Supreme Court of the United States that a charter to a railroad company, containing such an exemption as is here expressed, is a contract, and a law subsequently passed, laying a tax inconsistent with the exemption, violates the obligation of the contract, and is void. The same rule applies to the Acts of a constitutional convention impairing the obligation of a contract. Such action is void. Whatever doubt may have once existed on this question, it is now settled by the repeated decision of the Supreme Court of the United States to the effect stated, and it would be a useless expenditure of words to discuss the matter here. We think this case comes clearly within the decision in 13 Wall. 264.
I will, however, say for myself, that as an original proposition, I would not hesitate to decide that the right to tax any particular piece of property cannot be made the subject of a perpetual exemption, binding as a contract, by one Legislature as against the power of a subsequent one. There are, in my judgment, many entirely satisfactory reasons why it cannot be. The essential elements of sovereignty necessary to the perpetuation of government cannot be made *Page 499 
the subject of a permanent grant by the Legislature. If there is power to exempt one piece of property from taxation forever, there is power to exempt all, and the existence of this power to this extent involved the destruction of the State. If there is any limitation upon the power, it must be an entire limitation resulting from the nature of the subject. This matter is, however, no longer an open question. Judicial officers of a State must follow the repeated expression of an opinion by the Supreme Court of the United States as to what is the obligation of a contract and what constitutes a contract within the meaning of the Constitution of the United States."
And in 1933 this Court had before it for determination the case of the State ex rel. Buckwalter, v. City of Lakeland,112 Fla. 200, 150 Sou. Rep. 508, wherein it was argued on behalf of the respondents that the sovereign power of the State of Florida to at any time limit, regulate and modify the procedure of its own courts, was sufficient to sustain the constitutionality of an Act of the Legislature (Chapter 16075, Acts 1933) that undertook to so regulate and change the common law remedy of mandamus after the city's bonds had been issued, as to deprive the bondholder relator in that case of a part of the remedy by mandamus that he had at the time the bonds were issued.
This Court, however, declared the Act unconstitutional, and speaking through Mr. Justice BUFORD, cited the case of Selover, Bates  Co. v. Walsh, 226 U.S. 112, 33 Sup. Ct. Rep. 69,57 L. Ed. 146, among others, and said:
" 'It is elementary that the obligation of a contract is the law under which it was made.' * * * Senate Bill No. 63 attempts to impair that obligation and to so change it that the coupon holder may only have coerced by writ of mandamus the payment of a part of his claim and may be relegated to future and different remedy to procure the balance. *Page 500 
* * * There appears to us no doubt that this legislative Act contravenes Section 10 of Article I of the Constitution of the United States."
And so it is that the obligation of a contract pledging the exercise of the taxing power as security for its performance must, in the absence of a reservation to change it expressly or impliedly reserved in the contract, or in the law under which it is made, must be the laws of taxation under which the pledge was made at the time it was made.
Added Section 7 to Article X of the Constitution was adopted at the general election held November 6, 1934, and is as follows:
"Section 7. There shall be exempted from all taxation, other than special assessments for benefits, to every head of a family who is a citizen of and resides in the State of Florida, the homestead as defined in Article 10 of the Constitution of the State of Florida up to the valuation of $5,000.00; provided, however, that the title to said homestead may be vested in such head of a family or in his lawful wife residing upon such homestead or in both."
But said amendment to the Constitution exempting homesteads from all taxation other than special assessments for benefits, was intended to exempt homesteads from taxation only so far as it may be done without violating the Federal Constitution which is the dominant law in the premises. See Gray v. Moss, 115 Fla. 701,156 Sou. Rep. 262; Gray v. Winthrop, 115 Fla. 721,156 Sou. Rep. 270; Osborne v. State, 33 Fla. 162, 14 Sou. Rep. 588, 25 L.R.A. 120, 39 Am. St. Rep. 99, 164 U.S. 650, 17 Sup. Ct. Rep. 214, 41 L. Ed. 586.
If the amendment to the State Constitution should be held to be so framed or so interpreted as to show an intent to violate the paramount Federal Constitution, it would render the exemption inoperative. So no such construction or *Page 501 
interpretation should be indulged in where a construction consistent with the paramount Federal Constitution is permissible under the language of the amendment.
The provision of Section 1 of Article X of the Constitution that homestead property shall not be "exempt from sale for taxes or assessments" was in force when the bonded debt of the counties, districts and municipalities of the State was incurred. And added Section 7 of Article X does not make manifest an organic intent, or warrant an inference of an organic intent, to exempt homesteads from taxation when to do so would violate the paramount Federal Constitution. Section 10 of Article I, U.S. Constitution.
The State of Florida has no bonded indebtedness.
Amended Section 6 of Article IX of the Florida Constitution continues the former organic provision that State bonds may be issued "only for the purpose of repelling invasion or suppressing insurrection." And recognizing the existing statutory authority of counties, districts and municipalities to issue original and refunding bonds for their respective public purposes payable by taxation in the several units respectively, amended Section 6, Article IX, requires the statutory authority of taxing units to issue bonds evidencing an original debt, to be "approved by a majority of the votes cast in an election in which a majority of the freeholders who are qualified electors residing in such counties, districts or municipalities, shall participate, to be held in the manner to be prescribed by law." But this limitation "shall not apply to refunding bonds issued exclusively for the purpose of refunding the bonds or the interest therein of such counties, districts or municipalities."
Thus the Constitution expressly recognizes the necessity for, and contemplates the issue of, refunding bonds to refund outstanding bonds of counties, districts, and municipalities, *Page 502 
in order to conserve existing economic and fiscal conditions of the taxing units in the State.
Refunding bonds of governmental units are designed to project into the future a portion of the burdens of taxation and thereby preserve the utility of valid bond obligations. The obvious purpose of amended Section 6 of Article IX is to authorize an extension of the existing debt paying obligation over future periods, upon the same property liable to taxation for the payment of such obligations, in order to lighten annual tax burdens without impairing the integrity of statutory contract obligations.
This Court in previous cases treating the subject of refunding bonds, their attributes and characteristics, has held that refunding bonds create no new debt, but merely evidence an extension or renewal, in a new form, of the original existing indebtedness, which original indebtedness is not extinguished by, but is merged into the refunding bonds, with like force and effect as to obligation as if the original bonds had remained unrefunded by the issuance of such refunding bonds. State,ex rel. Pinellas County, v. Sholtz, Governor, 115 Fla. 561,155 Sou. Rep. 736; Sullivan v. City of Tampa, 101 Fla. 298,134 Sou. Rep. 211; State v. City of Miami, 100 Fla. 1388,131 Sou Rep. 143; State v. City of Okeechobee, 99 Fla. 617,127 Sou. Rep. 339; State v. City of Miami, 116 Fla. 517,157 Sou. Rep. 13; Juvenal v. Dixon, 99 Fla. 936, 128 Sou. Rep. 27; State v. Special Tax School District No. 5, Dade County, 107 Fla. 93,144 Sou. Rep. 356; State v. City of Miami, 103 Fla. 54,137 Sou. Rep. 261; State of Florida v. County of Citrus, 116 Fla. 676,157 Sou. Rep. 4; County of Bay v. State of Florida,116 Fla. 656-664, 157 Sou. Rep. 1, 12. We reaffirm that principle in this case.
In accord with the intent and purpose of Amended Section 6 of Article IX, the statutory provisions of *Page 503 
Chapter 15772, Acts of 1931, relative to refunding bonds, provide for the exchange of the original bonds for the refunding bonds, as well as the sale of refunding bonds for the purpose of raising funds with which to retire the original bonds. To accomplish its purpose in this particular, the statute also requiresad valorem tax levies, as previously authorized for the original bonds, to be continued to meet the requirements of the refunding bonds. Thus Chapter 15772, supra, recognizes the continuing obligation of the original bonds and the right and duty to levy sufficient taxes upon all taxable property in the unit to pay the obligation evidenced by the refunding bonds, to the same extent as was provided by the Constitution and laws of the State in force and effect when the original bonds were issued.
Hence the obligation of authorized refunding bonds issued pursuant to amended Section 6 of Article IX and under Chapter 15772, Acts of 1931, for the purpose of refunding the outstanding indebtedness of counties, cities, districts and other political subdivisions of the State, being limited simply to a renewal of the original obligation for a new period of duration, it follows that if added Section 7 of Article X of the Constitution adopted at the General Election, held November 6, 1934, cannot constitutionally operate to exempt homestead property from continuation of the previously authorized taxation pledged to support such bonds as were outstanding at the time said amendment was adopted, said added Section 7 of Article X of the Constitution does not operate to exempt homesteads from continued taxation for the support of refunding bonds which under Section 6 of Article IX as amended, are in contemplation of law simply a renewal and continuation of the old obligations.
Added Section 7 of Article X of the Constitution is inpari materia with amended Section 6 of Article IX of the same organic instrument. And being in pari materia, added *Page 504 
Section 7 of Article X does not expressly or impliedly repeal or modify the refunding provisions of amended Section 6 of Article IX of the Constitution of Florida which were designed to preserve and declare the unimpaired right of counties, districts and municipalities to thereafter issue refunding bonds to refund bonds and interest thereon which were outstanding valid obligations of the several counties, districts and municipalities of this State at the time when said added Section 7 of Article X was ratified as a part of the constitution.
It is well known to the people and to the Legislature, and is judicially noticed by this Court, that a large number of counties, taxing districts and municipalities of this State were, at the time added Section 7 of Article X was ratified, heavily burdened with bonded and other debts of a similar description, which they are unable to pay upon the due date, but which they were likely able to renew and extend by postponing the date of maturity and payment through the process of refunding the same under Chapter 15772, Acts of 1931, and Section 6 of Article IX of the Constitution as amended.
The fact that the ratification of added Section 7 of Article X as a part of the Constitution of Florida could not operate to impair the taxing power already pledged for the payment of outstanding bonds at the time the Homestead Exemption Amendment was adopted, was fully made known to the electors of Florida in advance of ratification. See Gray, Secretary of State, v. Moss,115 Fla. 701, 156 Sou. Rep. 270, where it was pointed out that the ratification of House Joint Resolution No. 20 was an amendment to Article X of the Constitution by adding additional Section 7 thereto, was not to be construed as having the effect of discharging homesteads from liability to continued ad valorem tax levies *Page 505 
necessary to pay all outstanding indebtedness due by counties, municipalities and taxing districts of the State at the time of ratification.
Thus the proposed Homestead Exemption amendment was ratified by the people in the light of the construction that had been already judicially put upon it by this Court, and such construction therefore becomes as much a part of the amendment as if it had been expressly set forth therein in so many words. And had this Court ruled otherwise, it would have caused the proposed amendment to the State Constitution to stand in conflict with Section 10 of Article I of the Federal Constitution, and thereby have destroyed its legal efficacy as an amendment to the Constitution for any purpose.
In the State of West Virginia where a constitutional amendment was adopted limiting tax levies to a specified aggregate amount, it has already been held that the issuance of refunding bonds to retire existing road bonds did not create "new indebtedness," and that levies of taxes to provide debt service for the refunding bonds might be laid, despite the constitutional limitation as to millage, as if the refunding bonds were the original bonds, and that such could be done notwithstanding the fact that the tax levies for the refunding bonds would exceed the organic limitation as to rates specified in a constitutional amendment adopted after the issuance of the original bonds, but prior to the issuance of the proposed refunding bonds, Keeny v. Kanawha County Court (W.Va.),175 S.E. Rep. 60.
The holding of the West Virginia Court is highly persuasive in deciding the situation in Florida. Here the rate of taxation has not been limited by constitutional amendment as it was in West Virginia, but, nevertheless, the subject of the power to tax has been limited in a corresponding way by means of a constitutional amendment that withdraws *Page 506 
from taxation at any rate whatever all homesteads up to $5,000.00 in valuation for all purposes that the Constitution of the United States will permit to be thus withdrawn from the taxable resources of the State. So the proposition is essentially one in interpretation and construction of Section 7 of Article X in relation to amended Section 6 of Article IX of the Constitution.
What we have said in this opinion, however, is solely with reference to added Section 7 of Article X, considered as effecting a discharge of homesteads from continuedliability to current and future debt service requirements prior to the time outstanding debts shall be ultimately discharged by payment in due course through the continued collection of pledged taxes upon taxable properties as defined by the Constitution at the time the debts were incurred.
If the Legislature duly provides sufficient revenues from other sources of taxation to actually take the place of the revenues that may be raised by continuing the existing advalorem taxation on the homestead properties that are provided by added Section 7 of Article X to be specifically exempted from all taxation so far as is constitutionally possible under the limitations of the applicable Federal constitutional provision prohibiting the impairment of the obligation of contracts by the enactment of any state law or state constitutional amendment passed after the obligation was created, and payment of outstanding indebtedness be in fact realized from such other sources of taxation devised by the Legislature for the purpose of completely relieving homesteads from debt service taxes as well as other taxes, the bond obligation will become discharged and satisfied pro tanto, even though liability of the exempted property to continued taxation from the undischarged and unsatisfied portion of such statutory contract obligations' will continue in force until the original statutory obligation of the *Page 507 
debt is fully satisfied by actual payment of the same, whether by the originally pledged revenues or otherwise as the Legislature shall provide as a substitute therefor.
Objection has been raised in this Court (although no objection on that score was presented in the Court below) to the effect that the City of Jacksonville had no authority, and could not have been constitutionally given any authority, to pledge its entire taxable property as security for the payment of its bonded debts. That the Legislature has so enacted in its special statutes relating to the City of Jacksonville cannot be denied.* But that the Legislature had the constitutional power to so enact is now pointedly challenged for the first time, and that despite the fact that the provisions referred to have been in the charter of the City of Jacksonville for half a century.
It has already been pointed out in this opinion that a bonded debt of a municipality is but the present funding, to the amount of the bonds, of the future taxes that have been authorized to be pledged for their redemption at maturity. City of Clearwater v. United Mutual Life Ins. Co., 108 Fla. 623,147 Sou. Rep. 459. The annual tax expressly or impliedly made leviable to pay municipal bonds is the security offered to the creditors who take such bonds. The laws themselves under which such bonds are issued, therefore constitute a definite pledge on the part of the public corporation to continue the exercise of the pledged taxing power until the debt is paid. And the pledge of the annual tax can not afterward be severed from the bond contract without violating its stipulations, any more than a mortgage executed as security for a loan can be subsequently repudiated *Page 508 
as forming no part of the original transaction. State of Louisiana v. Pilsbury, 105 U.S. 278, 26 L. Ed. 1090.
All the property within the limits of the territory of a city at the time bonds are issued and sold under a pledge of the taxing power against such taxable property, may be subjected to the payment of the debt represented by the bonds to the extent of the taxation liability implied in the pledge of the taxing power at the time the debt was created, as has been pointed out in the numerous cases heretofore cited in this opinion.
To spread a statutory lien upon taxable property to the extent of an authorized or required tax or assessment liability to which it may be subjected, as a means of better securing the enforcement of the tax or assessment when ascertained, assessed and declared to be due and payable in the future, is an acknowledged constitutional exercise of legislative power in this State, as shown by the following cases heretofore decided by this Court. Anderson v. City of Ocala, 83 Fla. 344,91 Sou. Rep. 182; Lybass v. Fort Myers, 56 Fla. 817, 47 Sou. Rep. 346; Gailey v. Robertson, 98 Fla. 176, 123 Sou. Rep. 692; City of Sanford v. Dial, 104 Fla. 1, 142 Sou. Rep. 233; Sawyer v. Town of Mt. Dora, 108 Fla. 456, 146 Sou. Rep. 563,148 Sou. Rep. 209; City of Tampa v. Lee, 112 Fla. 668, 151 Sou. Rep. 316; Poekel v. Dowling, 108 Fla. 582, 146 Sou. Rep. 662; Davant v. City of Brooksville, 107 Fla. 292, 144 Sou. Rep. 666; Gulf View Apartments v. City of Venice, 108 Fla. 41, 145 Sou. Rep. 842; Cochrane v. Town of Boca Raton, 112 Fla. 177,150 Sou. Rep. 611; Ridgeway v. Peacock, 100 Fla. 1297, 131 Sou. Rep. 140; Ridgeway v. Reese, 100 Fla. 1304, 131 Sou. Rep. 136; Hackney v. McKenny (on rehearing), 113 Fla. 189, 151 Sou. Rep. 529. In the case last cited it was definitely held that under the laws of Florida "Whether *Page 509 
* * * property was duly assessed or not, it was subject to the statutory lien for all ad valorem taxes * * * lawfully collectable against the property," (151 Sou. Rep. text p. 530, column 1).
No reasoning is advanced, nor any authority whatsoever cited, to support the objection that it was beyond the constitutional power of the Legislature to authorize the municipality of Jacksonville not only to pledge its taxing powers to pay its debts as an incident to their creation, but to spread comitant thereto a lien on all the taxable property at that time situate within the municipality, as a means of security for the future enforcement of the tax to the extent that such taxable property had, under the law, become subject to any ad valorem taxes lawfully collectable against same to pay the municipal debt so incurred.
This is not to hold that the private property of individuals within the territorial limits of the City of Jacksonville can ever be reached by the municipality's creditors directly, as is the case in some of the New England States. On the contrary, it means nothing more than that the taxable property within the municipality of Jacksonville has been made subject to a tax liability for that city's debts, as of the date of the creation of any of said debts and thereafter remains subject to liability for municipal taxation for the payment of any such debts until they are paid — the levy and collection of the required taxes, however, to be made by the city in due course when and as, necessary to raise the required funds to discharge the debt to which the taxable property within the city has become liable under the terms of the city's specific pledge of its taxable resources as authorized by its charter.
So interpreted, the language in the charter and in the proposed refunding bonds to the effect that "for the payment of such bonds and the interest thereon, the entire taxable *Page 510 
property of the city shall be thereby pledged" is within the statutory and constitutional powers of the City of Jacksonville to so incorporate in its contractual engagement represented by such bonds.
The foregoing opinion is concurred in by Mr. Justice WHITFIELD and Mr. Justice TERRELL. It is not concurred in by Mr. Justice ELLIS, Mr. Justice BROWN or Mr. Justice BUFORD. The views of the Justices last named will be found stated in their separate opinions filed herein.
The Court being equally divided in its opinion as to a part of the decree appealed from, but a majority of the Court having concurred in a general judgment of affirmance of the conclusion reached by the Circuit Court, said decree should be affirmed as entered, on the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224, 37 Sou. Rep. 51, and all of the assignments of error should be overruled for a like reason.
It is therefore considered, adjudged and decreed by this Court that the validation decree in manner and form as entered and appealed from, be and the same is hereby affirmed, and that mandate in conformity with this judgment do issue within ten days as provided for by Section 5108 C. G. L., supra,
Chapter 11854, Acts of 1927, if no petition for rehearing has been filed within that period.
Affirmed.
WHITFIELD and TERRELL, J. J., concur.
BUFORD, J., concurs specially.
ELLIS, J., dissents.
BROWN, J., dissents in part.
* For special statutes of the State of Florida constituting the system of special and local laws providing for the government of the City of Jacksonville and prescribing its duties, jurisdiction and powers see: Chapters 3775 and 3776, Acts 1887; 3952 and 3953, Acts 1889; 4300, 4301 and 4239, Acts 1893; 4498, 1895; 4871 and 4872, Acts 1899; 3953, 5061, 5065, 5066 and 5096, Acts 1901; 5347, Acts 1903; 5404, 5501 and 5502, Acts 1905; 5810, Acts 1907; 6356 and 6357, Acts 1911; 6415 and 6416, Special Session Acts 1912; 6701, 6705 and 6706, Acts 1913; 7174, 7175 and 7177 (not ratified), Acts 1915; 7656, 7657, 7658 and 7659, Acts 1917; 8277, 8278, 8279, 8280, 8281 and 8282, Acts 1919; 8535, 8969, 8970, 8971, 8973, 8974, 8975, 8976, 8977, 8978 and 8979, Acts 1921; 9768, 9783, 9784, 9785, 9786 and 9788, Acts 1923; 10702, 10703, 10704, 10705, 10706, 10707, 10709, 10710, 10711, 10712, 10713, 10714, 10715, 10716, 10717, 10718, 11559, 11560, 11561, 11563 and 11565, Acts 1925; 12875, 12876, 12877, 12878, 12879, 12880, 12881, 12882, 12883, 12884, 12885, 12886, 12887, 12888, 12889, 12890, 12892, 12893, 12894, 12895, 12896, 12897 and 12900, Acts 1927; 13833, 14131, 14132, 14133, 14134, 14135, 14136, 14137, 14138, 14139, 14140 and 14608, Acts 1929; 14715, 15254, 15255, 15256, 15257, 15258, 152544608, Acts 1929; 14715, 15254, 15264, 15265, 15266, 15267, 15269, 15260, 15261, 15262, 15263, 15,650, 15706 and 15815, Acts 1931; 16487, 16488, 16489, 16490, 16491, 16492, 16493, 16494, 16495, 16496, 16497, 16498, 16499 and 16500, Acts 1933, Laws of Florida. See also Sections 1947 R. G. S. (1920), etseq., relating to cities and towns which General Laws are referred to in some of the Special Acts and expressly made applicable to the City of Jacksonville in certain particulars.
* In Florida the rule of the above case would be applicable to any and all exercises of the reserved constitutional power of the Legislature preserved to it under Section 1 of Article IX of the State Constitution to declare what particular properties might, from time to time, be exempted by law for municipal, educational, literary, scientific, religious or charitable purposes. Such express power to pass laws from time to time specifying exemptions of property from taxation for certain specified purposes having been reserved in Section 1 of Article IX as to any and all exercises of the taxing power, whether to pay debts or otherwise, it would follow that no engagement could be lawfully made in derogation of the future exercise of the reserved power.
* See Sections 381-439, Charter of City of Jacksonville (Bedell Miller's 1927 Compilation and various session laws referred to and incorporated therein.